DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 28th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,899,381, U.S. Patent No. 10,181,469, and U.S. Patent No. 10,833,075 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
On Page 1, in the first paragraph immediately following the title, under CROSS- REFERENCE TO RELATED APPLICATIONS, lines 1-2, after “filed December 6, 2018," please insert --now U.S. Patent No. 10,833,075,--.
Allowable Subject Matter
Claims 1-19 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on December 28th, 2021 (see Applicant’s remarks on page 4, lines 2-9), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a first dummy transistor including the first fin and a first dummy gate line extending in the second direction, nodes of the first fin at both sides of the first dummy gate line in the first direction being source and drain of the first dummy transistor; a third active transistor including the second fin and a fourth gate line extending in the second direction at a same position as the first dummy gate line in the first direction, nodes of the second fin at both sides of the fourth gate line in the first direction being source and drain of the third active transistor; a second dummy transistor including the second fin and a second dummy gate line extending in the second direction at a same position as the second gate line in the first direction, nodes of the second fin at both sides of the second dummy gate line in the first direction being source and drain of the second dummy transistor; and the first active transistor shares one of its source or drain with the first dummy transistor, and the second active transistor shares one of its source or drain with the third active transistor”, as recited in independent claim 1 and “a first dummy transistor including the first fin and a first dummy gate line extending in the second direction, nodes of the first fin at both sides of the first dummy gate line in the first direction being source and drain of the first dummy transistor; a third active transistor including the second fin and a third gate line extending in the second direction at a same position as the first dummy gate line in the 
Claims 2-9 and 11-19 are also allowed as being directly or indirectly dependent of the allowed independent base claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892